Citation Nr: 0111264	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chronic allergic 
rhinitis.

2.  Entitlement to an increased original rating for chronic 
right patellar tendinitis, currently rated 10 percent 
disabling.

3.  Entitlement to an increased original rating for chronic 
lumbosacral strain, currently rated 10 percent disabling.

4.  Entitlement to an increased original (compensable) rating 
for chronic right index finger tendinitis with mild 
hypoesthesia.

5.  Entitlement to an increased original (compensable) rating 
for right heel plantar fasciitis.

6.  Entitlement to an increased original (compensable) rating 
for essential hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the veteran's June 1999 statement may be 
construed as a claim for entitlement to service connection 
for a painful scar to the right index finger.  This matter is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for chronic 
allergic rhinitis is addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating claims appeal has been 
obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected chronic right patellar tendinitis is presently 
manifested by no more than slight impairment without evidence 
of leg extension limited to 15 degrees or flexion limited to 
30 degrees due to pain or dysfunction.

3.  Medical evidence demonstrates the veteran's service-
connected chronic lumbosacral strain is presently manifested 
by moderate limitation of motion and mild muscle spasms 
without evidence of severe limitation of motion or listing of 
the whole spine, marked limitation of forward bending, loss 
of lateral motion with osteoarthritic changes, irregularity 
of joint space, or abnormal mobility on forced motion.

4.  Medical evidence demonstrates the veteran's service-
connected chronic right index finger tendinitis is presently 
manifested by mild hypoesthesia.

5.  Medical evidence demonstrates the veteran's service-
connected right heel plantar fasciitis is presently 
manifested by pain to the plantar surface of the right heel 
with no objective evidence of moderate disability.

6.  Medical evidence demonstrates the veteran's hypertension 
is presently manifested by diastolic pressure predominantly 
less than 100 and systolic pressure predominantly less than 
160 which requires daily medication.


CONCLUSIONS OF LAW

1.  The criteria for an increased original rating for the 
veteran's service-connected chronic right patellar tendinitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).

2.  The criteria for a 20 percent original disability rating, 
but no higher, effective from January 21, 1999, for the 
veteran's service-connected chronic lumbosacral strain have 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. §§ 3.400, 4.71a, 
Diagnostic Codes 5292, 5295 (2000); Fenderson v. West, 12 
Vet. App. 119 (1999).

3.  The criteria for an increased original (compensable) 
rating for the veteran's service-connected chronic right 
index finger tendinitis with mild hypoesthesia have not been 
met.  38 U.S.C.A. § 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5153 (2000). 

4.  The criteria for an increased (compensable) rating for 
the veteran's service-connected right heel plantar fasciitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5284 (2000).

5.  The criteria for an increased (compensable) rating for 
the veteran's service-connected essential hypertension have 
not been met.  38 U.S.C.A. § 1155 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
Board is satisfied that all relevant facts as to the 
increased rating claims on appeal have been properly 
developed and that no further action is required in order to 
satisfy the duty to assist.  The veteran has not referenced 
any unobtained evidence that might be pertinent to the 
increased ratings claims.  He was provided VA examinations in 
January 1999.  Moreover, the discussion in the rating 
decision, statement of the case and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the increased ratings claims and complied 
with VA's notification requirements.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within 1 year from that date.  38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

A disorder unlisted in the Rating Schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Chronic Right Patellar Tendinitis
Background

Service medical records show the veteran twisted his right 
knee while playing football in August 1981.  A general 
surgery consultation report noted some laxity to the right 
lateral collateral ligaments but that the ligament felt 
intact.  It was noted the injury was more likely a strain 
than a tear.  The treatment plan included a walking cast.  

Records dated in December 1984 show the veteran reported 
right knee pain onset during a prolonged drive.  The examiner 
noted stable knees with no evidence of swelling.  The 
diagnosis was chondromalacia patella.  

In June 1987, the veteran complained of right knee swelling 
over the previous 3 days.  The examiner reported a full range 
of motion and stable knee.  There was 2 + joint effusion.  
Lachman's and drawer signs were within normal limits.  The 
knee was neurovascularly intact.  The examiner's impression 
was suspected right knee cruciate ligament strain.  A 
subsequent report noted x-rays of the knee were within normal 
limits.  The diagnoses included patellar femoral syndrome and 
possible medial meniscus tear.  

An August 1987 arthrogram revealed the menisci were stressed.  
There was a possible small horizontal tear to the medial 
meniscus.  The lateral meniscus appeared to be intact.  A 
subsequent report noted the veteran's right knee was 
asymptomatic.  

In May 1998, the veteran complained of right knee pain and 
popping.  It was noted the veteran reported minimal pain with 
no difficulty walking.  There was no evidence of point 
tenderness.  The examiner indicated the patellar motion was 
coarse.  There was some swelling of the anterior capsule of 
the knee joint to each side of the patellar tendon.  The 
diagnosis was knee pain probably due to bursitis.

During VA examination in January 1999, the veteran complained 
of bilateral knee pain approximately once or twice per week 
which lasted all day.  He stated the knee would occasionally 
swell and give way.  He reported his recurring pain was 
gradually increasing in severity.  The examiner noted right 
knee flexion was limited to 130 degrees and extension was 
limited to -5 degrees.  There was 1+ crepitation but no 
evidence of effusion, atrophy, laxity, deformity, ankylosis, 
gait abnormality, or weight-bearing abnormality.  

It was noted that pain began at 135 degrees of flexion and at 
-10 degrees of extension.  Pain was visibly manifested on 
motion.  The examiner stated that on acute flare ups of pain 
the veteran's motion was probably 25 percent less but that 
exact measurements were not possible.  X-ray examination 
revealed no significant abnormality to the knee joint.  The 
diagnoses included chronic patellar tendinitis, bilaterally.

In his notice of disagreement the veteran reported severe 
pain, persistent swelling, right-sided tenderness, and 
constant popping/grinding to the right knee.  He stated the 
symptoms occurred daily and were complicated by extreme 
weakness.  He reported he treated the knee with ice packs and 
heating pads to reduce the pain and swelling.  

Analysis

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight 
(10 percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (2000).  Based upon the evidence 
of record, the Board finds the veteran's service-connected 
right knee disability is manifested by no more than slight 
impairment.  There is no competent evidence of moderate or 
severe recurrent subluxation or lateral instability.

The Board notes that compensable ratings are also provided 
for limitation of extension of the leg when extension is 
limited to 10 degrees (10 percent), 15 degrees (20 percent), 
20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2000).  Limitation of leg flexion is compensable 
when flexion is limited to 45 degrees (10 percent), 30 
degrees (20 percent), 15 degrees (30 percent).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Normal knee extension 
and flexion is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2000); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991). 

Although medical evidence includes objective evidence of pain 
on motion, even considering the veteran's pain and 
dysfunction there is no evidence of limitation of extension 
or flexion to warrant a rating in excess of 10 percent.  A 
higher rating requires evidence of extension limited to 15 
degrees or flexion limited to 30 degrees. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Based upon the evidence of record, the Board finds no 
provision upon which to assign a higher or "staged" rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for chronic right patellar 
tendinitis.

Chronic Lumbosacral Strain
Background

Service medical records dated in September 1988 show the 
veteran reported he strained his back pulling signs.  The 
examiner noted muscle spasms to the right lumbar region.  The 
diagnosis was acute muscle spasm.  A November 1989 record 
indicated full range of motion to the back with palpable 
muscle spasms to the mid thoracic area.  The diagnosis was 
thoracic muscle spasms.

During VA examination in January 1999, the veteran complained 
of daily low back pain which lasted all day and was 
aggravated by prolonged standing, walking, sitting, stooping, 
or bending.  He stated the pain had increased in severity and 
interfered with his activities and occupation.  He reported 
he took pain relief medication but the pain was not abated.  
The examiner noted forward flexion was limited to 70 degrees 
and backward extension was limited to 10 degrees.  Right 
lateral flexion was limited to 20 degrees and left lateral 
flexion was limited to 15 degrees.  Rotation right was 
limited to 20 degrees and rotation left was limited to 10 
degrees.  

The examiner reported that pain began at 80 degrees of 
flexion and ended at 70 degrees of flexion.  Pain on 
extension began at 15 degrees of flexion and ended at 10 
degrees of extension.  Pain was visibly manifested on motion.  
The examiner stated that on acute flare ups of pain the 
veteran's motion was probably 25 percent less but that exact 
measurements were not possible.  There was mild paravertebral 
muscle spasm to the lumbar spine but no evidence of fixed 
deformity or neurological abnormality.  X-ray examination 
revealed no significant abnormality.  The diagnoses included 
chronic lumbosacral strain.

In his notice of disagreement the veteran reported consistent 
muscle pain while sitting, standing upright, or sleeping.  He 
reported he treated the disorder with medication and a 
heating pad to reduce the pain.  

Analysis

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

Compensable ratings are also provided for limitation of 
motion or the lumbar spine which is slight (10 percent), 
moderate (20 percent), or severe (40 percent). 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2000).

Based upon the evidence of record, the Board finds the 
veteran's chronic lumbar strain is presently manifested by no 
more than moderate limitation of motion, including 
consideration of pain and dysfunction, and mild muscle 
spasms.  Therefore, entitlement to a "staged" rating of 20 
percent is warranted effective from the date of the veteran's 
VA examination on January 21, 1999.  Inasmuch as there is no 
evidence of listing of the whole spine to the opposite side 
with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a higher rating is not 
warranted.

Chronic Right Index Finger Tendinitis
Background

Service medical records dated in January 1981 show the 
veteran sustained a 4 centimeter laceration to the right 
index finger when the finger was hit by a hammer.  X-ray 
examination revealed a very small wedge fracture to the 
distal tip of the distal phalanx of the right index finger 
with significant soft tissue abnormality and swelling.  
Subsequent reports noted the wound was healing well.

During VA examination in January 1999, the veteran complained 
of daily pain which lasted for a few seconds to a few minutes 
but sometimes all day.  He stated the finger was sensitive to 
touch and interfered with his activities and occupation.  He 
reported he took pain relief medication with minimal relief.  
The examiner noted examination of the right index finger was 
essentially unremarkable except for mild hypoesthesia to the 
distal phalanx.  The diagnoses included chronic tendinitis to 
the right index finger with some mild hypoesthesia.

In his notice of disagreement the veteran reported, in 
essence, that 1/5 of the last digit of the right index finger 
had been amputated.  He stated the injury limited even minor 
activities.

Analysis

The Rating Schedule provides a 10 percent evaluation for 
favorable or unfavorable ankylosis of the major or minor 
index finger.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2000).

The Rating Schedule also provides compensable ratings for 
single finger amputation of the index finger to the major or 
minor extremity for amputation through the middle phalanx or 
at the distal joint (10 percent), or if the amputation is 
without metacarpal resection at the proximal interphalangeal 
joint or proximal thereto (20 percent).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5153 (2000).

Based upon the evidence of record, the Board finds 
entitlement to an increased or compensable rating is not 
warranted.  There is no evidence of ankylosis or amputation 
at the distal joint.  The preponderance of the evidence is 
against the claim for a higher or "staged" rating for 
chronic right index finger tendinitis.

Right Heel Plantar Fasciitis
Background

Service medical records dated in October 1996 show the 
veteran complained of a right heel problem.  The examiner 
noted tenderness to palpation to the plantar surface of the 
foot.  The diagnosis was rule out bone spur.  A January 1997 
report noted x-ray examination revealed no bone spur.  The 
diagnosis was plantar fasciitis.  

In April 1997, the veteran was seen for complaints of pain in 
the right heel.  The examiner noted tenderness at the origin 
of the plantar fascia.  There was full range of motion and no 
evidence of laxity.

A May 1997 podiatry consultation included a diagnosis of 
plantar fascial heel pain.  The treatment plan included 
orthopedic inserts.  Physical therapy reports dated from May 
to September 1997 show the veteran reported little 
improvement with treatment.  A January 1998 report noted 
right heel pain since 1996 due to running.  It was noted 
treatment included heel pads, stretching exercises, and 
medication.

During VA examination in January 1999, the veteran complained 
of daily pain which lasted all day.  He stated the pain was 
aggravated by prolonged standing and walking and by climbing 
stairs.  He reported the pain interfered with his activities 
and occupation.  He stated he took pain relief medication 
with minimal relief.  The examiner noted examination revealed 
pain to the plantar surface of the right heel but no evidence 
of edema, gait abnormality, or weight-bearing abnormality.  
X-ray examination revealed a minimal inferior enthesophyte.  
The diagnoses included plantar fasciitis to the right heel 
with enthesophyte.

In his notice of disagreement the veteran reported severe 
pain and stiffness after prolonged walking or standing.  He 
stated the disorder was a daily problem and was more severe 
at the beginning and end of the day.  He reported that 
treatment including steroid injection, stretching, 
ultrasound, medication, and orthotic inserts had been 
unsuccessful.  

Analysis

The Rating Schedule provides a 10 percent rating for moderate 
foot injuries and a 20 percent rating for moderately severe 
foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2000).  The Court has held that the provisions 38 C.F.R. 
§§ 4.40 and 4.45 were applicable to disabilities rated under 
Diagnostic Code 5284.  See Fenderson v. West, 12 Vet. App. 
119.

Based upon the evidence of record, the Board finds 
entitlement to an increased rating for plantar fasciitis is 
not warranted.  Medical evidence demonstrates the veteran's 
disorder is presently manifested by pain to the plantar 
surface of the right heel with no evidence of edema, gait 
abnormality, or weight-bearing abnormality.  Therefore, even 
considering pain and dysfunction the impairment is not shown 
to be moderately disabling.  The preponderance of the 
evidence is against the claim for a higher or "staged" 
rating for right heel plantar fasciitis.

Hypertension
Background

Service medical records show the veteran underwent a serial 
blood pressure check with findings of 166/97 on August 14, 
1995, 166/97 on August 15, 1995, 168/95 on August 16, 1995, 
145/83 on August 17, 1995, and 152/92 on August 18, 1995.  It 
was noted the veteran was taking Clomid.  An August 21, 1995, 
report noted the veteran had experienced increased weight and 
blood pressure since he began taking Clomid approximately 5 
months earlier.  The examiner's diagnosis was hypertension 
likely secondary to Clomid.

A September 1995 report included a diagnosis of borderline 
hypertension.  The report noted blood pressure findings of 
161/89.  An attached report noted blood pressure findings of 
124/82 on Monday, 124/84 on Tuesday, 126/87 on Wednesday, 
125/88 on Thursday, and 124/84 on Friday.

An October 1995 report noted blood pressure findings of 
151/85.  The examiner reported a diagnosis of hypertension 
under good control.

During VA examination in January 1999 the veteran reported he 
had experienced no symptoms related to hypertension except 
for recurrent dizziness which occurred weekly and usually 
lasted about 30 seconds.  He stated he was not using 
hypertension medication.  The examiner noted blood pressure 
readings of 154/92, standing, 156/94, sitting, and 158/96, 
supine.  The veteran was advised to seek treatment at the 
walk-in clinic for his hypertension.  The diagnoses included 
essential hypertension.

In his notice of disagreement the veteran reported his 
hypertension was a result of his taking medication during 
active service.  He stated that a VA walk-in clinic physician 
had prescribed medication to be taken daily to control his 
hypertension.

Analysis

The Rating Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).

It is noted that all diagnoses of hypertension must be 
confirmed by readings taken two or more times on at least 
three different days and that the term hypertension means 
diastolic blood pressure is predominantly 90 millimeters 
(mm.) or greater and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
Id.  

Based upon the evidence of record, the Board finds 
entitlement to an increased rating for hypertension is not 
warranted.  Medical evidence demonstrates the veteran's 
hypertension is presently manifested by diastolic pressure 
which is not predominantly 100 or more nor systolic pressure 
predominantly 160 or more.  Although the veteran requires 
daily medication to control his hypertension, the evidence 
does not indicate a history of diastolic pressure 
predominantly 100 or more.  The preponderance of the evidence 
is against the claim for a higher or "staged" rating for 
hypertension.


ORDER

Entitlement to an increased original rating for chronic right 
patellar tendinitis is denied.

Entitlement to a 20 percent disability rating, but no higher, 
effective from January 21, 1999, for chronic lumbosacral 
strain is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to an increased (compensable) original rating for 
chronic right index finger tendinitis with mild hypoesthesia 
is denied.

Entitlement to an increased (compensable) original rating for 
right heel plantar fasciitis is denied.

Entitlement to an increased (compensable) original rating for 
essential hypertension is denied.


REMAND

The statutory duty to assist includes providing examinations 
or obtaining medical opinions when necessary for a decision 
on the claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 196-475, 114 Stat. 2096.  Based upon a review of 
the evidence of record, the Board finds the issue of 
entitlement to service connection for chronic allergic 
rhinitis must be remanded for additional medical development.

The Board notes that the veteran reported he had received VA 
medical treatment for this disorder in February 1999; 
however, these records are not available for review.  VA 
medical records are held to be within the Secretary's control 
and are considered to be a part of the record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  These records, if 
available, must be obtained for an adequate determination of 
the issue on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for chronic allergic rhinitis 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current nature and 
etiology of any present chronic allergic 
rhinitis disability.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  A complete rationale for the 
opinions given should be provided.

3.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
service connection for chronic allergic 
rhinitis.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



